DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1 
Claim 1 reads “An authentication-permission system comprising: a plurality of devices; and a server configured to generate a private key for each device among the plurality of devices, and to deliver an extension identifier that includes an identifier to identify said each device and permission information on said each device, wherein the server includes a memory, and a processor configured to execute  holding the identifier of said each device and the permission information on said each device, generating the private key for said each device from the extension identifier that includes the identifier to identify said each device and the permission information on said each device, and delivering the private key generated by the generation unit, and the extension identifier to said each device, and wherein said each device among the plurality of devices includes a memory, and a processor configured to execute  mutual authentication with another device, by using the extension identifier and the private key of said each device, and permitting said another device a request to said each device, in accordance with the permission information included in the extension identifier of said another device, in response to 4U.S. Patent Application No. Filed herewith Preliminary Amendment dated April 14, 2021 successful execution of the mutual authentication with said another device.” (emphasis added)
Claim 1 recites the element “the generation unit” which is not a disclosed element in the  claims. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, Examiner will interpret “the generation unit” deriving from a previously claimed “a generation unit” using “generation unit” as defined in the instant specification. 
As to Claims 2-4 
Claims 2-3 depend on Claim 1 and are rejected for the same reason as given above for Claim 1. 
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3 
Claim 3 reads “The authentication-permission system as claimed in claim 1, wherein the extension identifier includes an expiration date of the permission information, and wherein the permitting permits a request from said another device to said each device in accordance with the permission information, as long as a current date or date and time is within a term of validity.” (emphasis added)
Claim 3 recites the element “the permitting” which is not a disclosed element in either the specification or claims. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, Examiner will interpret “the permitting” as a either a device or server performing a “permitting” operation. 
As to Claim 4 
Claim 4 reads “The authentication-permission system as claimed in claim 1 , wherein the mutual authentication executes the mutual authentication with said another device, by an authenticated key sharing protocol using ID-based cryptography.” (emphasis added)
Here, claim 4 recites the element “the mutual authentication” which is not a disclosed element in either the specification or claims. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the mutual authentication” as at least a pair of devices executing “mutual authentication” operations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi  JP2010016465 hereafter KOBAYASHI  in view of Wang et al. US 11,375,369 B2 hereafter WANG. 
As to Claim 1
KOBAYASHI teaches “An authentication-permission system comprising: a plurality of devices;” (The access control system 800 is simply referred to as a "user terminal device 300" when the key generation device 400 and the plurality of user terminal devices 300 a to 300 d (hereinafter, a plurality of user terminal devices 300 a to 300 d need not be distinguished from each other). [0008]) and a server configured to generate a private key for each device among the plurality of devices, (The server (key generation device 400) described above includes an ID-based secret key generation unit (secret key generation unit 441) that generates a secret key corresponding to ID information (user identification data). [0158] [where each] “user terminal apparatus 300 generates a secret key corresponding to the received user identification data) and to deliver an extension identifier that includes an identifier to identify said each device and permission information on said each device, (The server (key generation device 400) described above includes identification information (target identification data) of the device (execution device 200), user information (individual identification data), and role information (role data) requested by the user. And an access right authenticating unit (authority determining unit 434) that authenticates the presence / absence of an access right with reference to authentication information (role-corresponding data). [0144]) wherein the server includes a memory, and a processor configured to execute holding the identifier of said each device and the permission information on said each device, (The [server, also called a] key generation device 400, the user terminal device 300, and the execution device 200 include a CPU 911 (also referred to as a central processing unit, a central processing device, a processing device, an arithmetic device, a microprocessor, a microcomputer, or a processor) are provided. The CPU 911 is connected to the ROM 913, the RAM 914, the communication device 915, the display device 901, the keyboard 902, the mouse 903, the FDD 904, the CDD 905, the printer device 906, the scanner device 907, and the magnetic disk device 920 via the bus 912, and the hardware. [0014]  The [server, also known as the] key generation device 400 includes a generation user identification reception unit 411, a signature reception unit 412, a public key certificate storage unit 421, a generation generationindividual identification acquisition unit 422, a signature verification unit 423, a role storage unit 431, a generation role acquisition unit 432, a generation target identification individual identification acquisition unit 433, an authority determination unit 434, a secret key generation unit 441, a secret key encryption unit 442, and an encryption secret key transmission unit 451. [0018]) 
generating the private key for said each device from the extension identifier that includes the identifier to identify said each device and the permission information on said each device,  (After the manifest has been verified, the system image is hashed via a predetermined hash function, and checked against the hash value in manifest 604b (System Image SHA1). As previously described above, the newly updated system image or firmware 605 then takes control of mobile device 122 (Step 506), and may load applications 606. [0069]) 
and delivering the private key generated by the generation unit, and the extension identifier to said each device, (the authority confirmation transmission unit (the identification transmission unit 141. the encryption communication key transmission unit 142) transmits the ID information (user identification data) and the encrypted encryption key (encrypted communication key) together to the user device (user terminal device 300) [0148])
in accordance with the permission information included in the extension identifier of said another device, (a user having a role identified by the role data 521 "ADMIN" (for example, a role as an administrator) has authority to perform an operation (for example, an activation operation) represented by the operation content data 522 "BOOT" Note that the format of the authority correspondence data 520 illustrated in the drawing is an example, and the format of the authority correspondence data may be another format as long as the user having each role can represent what kind of operation is to be performed. [0076])
in accordance with the permission information included in the extension identifier of said another device, (a user [or device] having a role identified by the role data 521 "ADMIN" (for example, a role as an administrator) has authority to perform an operation (for example, an activation operation) represented by the operation content data 522 "BOOT" Note that the format of the authority correspondence data 520 illustrated in the drawing is an example, and the format of the authority correspondence data may be another format as long as the user having each role can represent what kind of operation is to be performed. [0076])
KOBAYASHI does not teach: 
and wherein said each device among the plurality of devices includes a memory, and a processor configured to execute  mutual authentication with another device,
by using the extension identifier and the private key of said each device,
and permitting said another device a request to said each device,
in response to4U.S. Patent Application No. Filed herewith Preliminary Amendment dated April 14, 2021 successful execution of the mutual authentication with said another device
in response to 4U.S. Patent Application No. Filed herewith Preliminary Amendment dated April 14, 2021 successful execution of the mutual authentication with said another device.
However, in an analogous art of key distribution and multiple authentication, WANG teaches:
and wherein said each device among the plurality of devices includes a memory, and a processor configured to execute  mutual authentication with another device, (a message authentication method of a communication network IO system, the communication network system comprises an authentication server, an access control device and multiple a plurality of mobile apparatuses, Col 2 9-13. Traditionally, the electronic apparatus includes a processor 1010a and a computer program product or a computer readable medium in form of a memory 1020. Col. 38, ll. 29-31. Along with an “authentication module 901, configured for the second mobile apparatus to authenticate the apparatus mutual authentication request sent by the first mobile apparatus with the second authentication key; Col. 35 ll. 47-51)
by using the extension identifier and the private key of said each device, (the first mobile apparatus stores the first authentication key, Col 22 ll. 8-9. Similarly, the second mobile apparatus stores the second authentication key, Col. 22, ll. 16-17. the ninth characteristic hash value is obtained by hashing the input of the message formed by encrypting the identification number of the first mobile apparatus, … with the second authentication key, Col 6, ll. 2-7.)
and permitting said another device a request to said each device, (when the mutual authentication message is authenticated successfully, the first mobile apparatus is further configured to send an apparatus mutual authentication request to the second mobile apparatus Claim 7)
in response to4U.S. Patent Application No. Filed herewith Preliminary Amendment dated April 14, 2021successful execution of the mutual authentication with said another device. (mutual authentication request is authenticated successfully, configured for the second mobile apparatus and the first mobile apparatus to communicate with each other. Col 9, ll. 52-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication of a multitude of devices in KOBAYASHI by allowing a multitude of devices to authenticate and communicate with one another directly as in WANG (using mutual authentication) to produce a well-known result (secure communication channel between devices). 
As to Claim 2
The combination of KOBAYASHI and WANG teaches:
The authentication-permission system as claimed in claim 1,  as above. 
“wherein the permission information includes the identifier of said each device,” (The identification generation unit 123 uses the CPU 911 to generate user identification data based on the role data acquired by the role acquisition unit 121 . KOBAYASHI [0092]).
and an operation of data or a use of a function to be executed by said another device if permitted by said each device, (a user having a role identified by the role data 521 "ADMIN" (for example, a role as an administrator) has authority to perform an operation (for example, an activation operation) represented by the operation content data 522 "BOOT" Note that the format of the authority correspondence data 520 illustrated in the drawing is an example, and the format of the authority correspondence data may be another format as long as the user having each role can represent what kind of operation is to be performed. KOBAYASHI [0076])
and wherein the permitting permits said another device a request for the operation of data or the use of the function included in the permission information. (that the user terminal device 300 has the authority to be operated on the execution device 200 based on the role, KOBAYASHI [0079])
As to Claim 3
The combination of KOBAYASHI and WANG teaches: 
“The authentication-permission system as claimed in claim 1,” as above,   
wherein the extension identifier includes an expiration date of the permission information, (The communication key deletion unit 155 uses the CPU 911 to compare the issuance time represented by the acquired issuance time data with the request time indicated by the input request time data, and determines whether or not the expiration date of the user identification data has expired KOBAYASHI  [0173])
and wherein the permitting permits a request from said another device to said each device in accordance with the permission information, as long as a current date or date and time is within a term of validity. (the CPU 911, and calculates the calculated time (hereinafter referred to as "expiration date and time"). The request time is compared with the request time, and if the using the request time is earlier than the expiration date, it is determined that the expiration date is expired if the request time is later than the expiration date KOBAYASHI [0173])

As to Claim 4
The combination of KOBAYASHI and WANG teaches: 
“The authentication-permission system as claimed in claim 1,” as above,   wherein the mutual authentication executes the mutual authentication with said another device, (an apparatus mutual authentication request authentication module 901, configured for the second mobile apparatus to authenticate the apparatus mutual authentication request sent by the first mobile apparatus with the second authentication key; WANG Col. 35 ll. 47-51)
by an authenticated key sharing protocol using ID-based cryptography.(The communication key encryption unit 133 encrypts the common the common key stored in the communication key storage unit 132 by using the user identification data stored in the identification storage unit 124 as the public key in the ID-basedkey basedencryption method by the ID-based encryption method KOBAYASHI [0092])

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG  in view of KOBAYASHI. 
As to Claim 5
WANG teaches: 
An information processing apparatus that generates respective private keys for a plurality of devices that mutually execute authentication and permission granting among each other ( a message authentication method of a communication network IO system, the communication network system comprises an authentication server, an access control device and multiple a plurality of mobile apparatuses, WANG Col 2 9-13.)
the information processing apparatus comprising: a memory and a processor configured to execute (“an authentication server” Col. 2, line 1.) 
generating a private key for each device among the plurality of devices(a message authentication method of a communication network IO system, the communication network system comprises an authentication server, an access control device and multiple  plurality of mobile apparatuses, WANG Col 2, ll. 9-13. [T]he mutual authentication response message comprises a first initial authentication key encrypted by a public key of the access control device, a second initial authentication key encrypted by the public key of the access control device, WANG Col 2, ll. 33-37.)
WANG does not teach: from an extension identifier that includes an identifier to identify said each device,  and permission information on said each device. 
However, in an analogous art of key distribution and multiple authentication, KOBAYASHI teaches:
and delivering the private key and the extension identifier to said each device.
from an extension identifier that includes an identifier to identify said each device and permission information on said each device (The server (key generation device 400) described above includes identification information (target identification data) of the device (execution device 200), user information (individual identification data), and role information (role data) requested by the user. And an access right authenticating unit (authority determining unit 434) that authenticates the presence / absence of an access right with reference to authentication information (role-corresponding data). [0144])
and delivering the private key and the extension identifier to said each device. (Next, the authority confirmation transmission unit (the identification transmission unit 141. the encryption communication key transmission unit 142) transmits the ID information (user identification data) and the encrypted encryption key (encrypted communication key) together to the user device (user terminal device 300) KOBAYASHI [0148])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication of a multitude of devices in WANG by using an identifier and permission information (ID-Based cryptography where keys are related to the identities of the devices or user employing such keys) as in KOBAYASHI to produce a known result (reduced overhead removing the necessity of using certificates to validate the identity of keys). 
As to Claim 6
WANG teaches: 
A device that executes authentication and permission granting with another device the device comprising: a memory, and a processor “an authentication server” Col. 2, line 1.
configured to execute  mutual authentication with said another device (an apparatus mutual authentication request authentication module 901, configured for the second mobile apparatus to authenticate the apparatus mutual authentication request sent by the first mobile apparatus with the second authentication key; Col. 35 ll. 47-51)


in response to successful execution of the mutual authentication with said another device. (when the apparatus mutual authentication request is authenticated successfully, configured for the second mobile apparatus and the first mobile apparatus to communicate with each other. Col 9, ll. 52-55.)
WANG does not explicitly appear to teach 
by using a private key generated from an extension identifier that includes an identifier to identify the device and permission information on the device,
and permitting said another device a request to the device in accordance with the permission,
information included in the extension identifier of said another device,
However, in an analogous art of key distribution and multiple authentication, KOBAYASHI teaches:
by using a private key generated from an extension identifier that includes an identifier to identify the device and permission information on the device (The identification generation unit 123 uses the CPU 911 to generate user identification data based on the role data acquired by the role acquisition unit 121. [0092])
and permitting said another device a request to the device in accordance with the permission information included in the extension identifier of said another device (that the user terminal device 300 has the authority to be operated on the execution device 200 based on the role, [0079])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication of a multitude of devices in WANG by using an identifier and permission information (ID-Based cryptography where keys are related to the identities of the devices or user employing such keys) as in KOBAYASHI to produce a known result (reduced overhead removing the necessity of using certificates to validate the identity of keys). 
As to Claim 7
WANG teaches: 
An authentication-permission method used in an authentication-permission system including a plurality of devices each including a memory and a processor (a message authentication method of a communication network IO system, the communication network system comprises an authentication server, an access control device and multiple a plurality of mobile apparatuses, Col 2 9-13. Traditionally, the electronic apparatus includes a processor 1010a and a computer program product or a computer readable medium in form of a memory 1020. Col. 38, ll. 29-31.)
and a server that includes a memory and a processor configured to generate a private key for each device among the plurality of devices (a message authentication method of a communication network IO system, the communication network system comprises an authentication server, an access control device and multiple  plurality of mobile apparatuses, Col 2, ll. 9-13. the mutual authentication response message comprises a first initial authentication key encrypted by a public key of the access control device, a second initial authentication key encrypted by the public key of the access control device, Col 2, ll. 33-37.)
and steps executed by said each device among the plurality of devices (an apparatus mutual authentication request authentication module 901, configured for the second mobile apparatus to authenticate the apparatus mutual authentication request sent by the first mobile apparatus with the second authentication key; Col. 35 ll. 47-51)
including executing mutual authentication with another device (an apparatus mutual authentication request authentication module 901, configured for the second mobile apparatus to authenticate the apparatus mutual authentication request sent by the first mobile apparatus with the second authentication key; Col. 35 ll. 47-51) by using the extension identifier and the private key of said each device (the first mobile apparatus stores the first authentication key, Col 22 ll. 8-9. Similarly, the second mobile apparatus stores the second authentication key, Col. 22, ll. 16-17. the ninth characteristic hash value is obtained by hashing the input of the message formed by encrypting the identification number of the first mobile apparatus, … with the second authentication key, Col 6, ll. 2-7.)
and permitting said another device a request to said each device (when the mutual authentication message is authenticated successfully, the first mobile apparatus is further configured to send an apparatus mutual authentication request to the second mobile apparatus Col 41, ll. 48-52.)
in response to the mutual authentication with said another device successfully executed by the authentication unit (an apparatus mutual authentication request authentication module 901, configured for the second mobile apparatus to authenticate the apparatus mutual authentication request sent by the first mobile apparatus with the second authentication key; Col. 35 ll. 47-51)
An authentication-permission method used in an authentication-permission system including a plurality of devices each including a memory and a processor (a message authentication method of a communication network IO system, the communication network system comprises an authentication server, an access control device and multiple a plurality of mobile apparatuses, Col 2 9-13. Traditionally, the electronic apparatus includes a processor 1010a and a computer program product or a computer readable medium in form of a memory 1020. Col 38, ll. 29-31)
WANG does not teach:
and to deliver an extension identifier that includes an identifier to identify said each device and permission information on said each device
the authentication-permission method comprising: steps executed by the server configured to hold the identifier of said each device and the permission information on said each device
including generating the private key of said each device from the extension identifier that includes the identifier to identify said each device and the permission information on said each device
and delivering the private key generated by the generating 
and the extension identifier to said each device
in accordance with the permission information included in the extension identifier of said another device
However, in an analogous art of key distribution and multiple authentication, KOBAYASHI teaches:
and to deliver an extension identifier that includes an identifier to identify said each device and permission information on said each device (The server (key generation device 400) described above includes identification information (target identification data) of the device (execution device 200), user information (individual identification data), and role information (role data) requested by the user. And an access right authenticating unit (authority determining unit 434) that authenticates the presence / absence of an access right with reference to authentication information (role-corresponding data). [0144])
the authentication-permission method comprising: steps executed by the server configured to hold the identifier of said each device and the permission information on said each device (“The above-described access control system 800 (access control method) is controlled by the user device (user terminal device 300), the device (execution device 200), and the server (key generation device 400)The apparatus (execution apparatus 200) described above includes an ID information generation unit (identification generation unit 123)” [0144] where a device that generates an identifier necessarily is configured to “hold” the identifier and where in ID-based encryption, the ID is synonymous with the key.)
including generating the private key of said each device from the extension identifier that includes the identifier to identify said each device and the permission information on said each device (The role request receiving unit (authority request receiving unit 111) receives role information (role data) from the user device (user terminal device 300). Next, the random number generation unit 122 generates a random number. Next, the ID information generation unit (identification generation unit 123) generates ID information (useridentification data) from the identification information (target identification data) for identifying the device (execution device 200), the role information (role data), and the random number. Next, the encryption key generation unit (communication key generation unit 131) generates an encryption key (common key) and a decryption key (commonkey) Next, the ID-based encryption unit (communication key encryption unit 133) generates an encrypted encryption key (encrypted communication key) using ID information(user identification data) from an encryption key (common key) that is a target of encryption of the ID-based encryption [0148] the authority confirmation transmission unit (the identification transmission unit 141. the encryption communication key transmission unit 142)
and delivering the private key generated by the generating (the authority confirmation transmission unit (the identification transmission unit 141. the encryption communication key transmission unit 142) transmits the ID information (user identification data) and the encryptedencryption key (encrypted communication key) together to the user device (user terminal device 300) as authority confirmation information [0148])
and the extension identifier to said each device (The server (key generation device 400) described above includes identification information (target identification data) of the device (execution device 200), user information (individual identification data), and role information (role data) requested by the user. And an access right authenticating unit (authority determining unit 434) that authenticates the presence / absence of an access right with reference to authentication information (role-corresponding data). [0144] the encryption communication key transmission unit 142) transmits the ID information (user identification data) and the encryptedencryption key (encrypted communication key) together to the user device (user terminal device 300) as authority confirmation information [0148])
in accordance with the permission information included in the extension identifier of said another device (that the user terminal device 300 has the authority to be operated on the execution device 200 based on the role, [0079])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication of a multitude of devices with mutual authentication in WANG by using an identifier and permission information (ID-Based cryptography where keys are related to the identities of the devices or user employing such keys) as in KOBAYASHI to produce a known result (reduced overhead removing the necessity of using certificates to validate the identity of keys). 

As to Claim 8
WANG combined with KOBAYASHI teaches: A non-transitory computer-readable recording medium having computer-readable instructions stored thereon, ( A non-transitory computer readable storage medium, 65 wherein the storage medium is configured to store a computer program. WANG Claim 9) which when executed causes a computer to function as the respective units , (it is inherent that a program stored in non-transitory memory needs to be executed to perform any of its function)  in the information processing apparatus as claimed in claim 5 (as above). 
As to Claim 9
WANG combined with KOBAYASHI teaches: A non-transitory computer-readable recording medium having computer- readable instructions stored thereon,  ( A non-transitory computer readable storage medium, 65 wherein the storage medium is configured to store a computer program. WANG Claim 9) which when executed, causes a computer to function as the respective units in the device (it is inherent that a program stored in non-transitory memory needs to be executed to perform any of its function) as claimed in claim 6 (as above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stahl et al. US 11,316,820 B2  which uses ID-Based encryption techniques for wireless packets in Internet of Things (IoT) devices. Lee et al. US 2005/0210249 Al which uses mutual authentication between a plurality of devices.  Rose et al. US 20160316367 A1 which discloses device to device secure communications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MATIJASEC whose telephone number is (571)272-6314. The examiner can normally be reached on Monday-Thursday 9AM to 6PM. The examiner can also be reached on alternate Fridays 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YIN-CHEN SHAW, can be reached at telephone number (571)272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.M./            Examiner, Art Unit 4173                                                                                                                                                                                            
/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496